Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The cross sectional views display a crosshatch pattern that does not appear to indicate a specific material.  Examiner therefore suggests the hatch lines instead be parallel and closely spaced.  Note MPEP 37 CFR 1.84(h)3: “hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.”
Non Final Rejection
The examiner acknowledges the amendment filed on 07/18/2022.  Upon further review, examiner has found inconsistencies in the remaining drawings which require attention.  The indication of allowability set forth in the previous action is therefore withdrawn and prosecution is reopened in view of the following new ground of rejection.  Note that the time period for response is reset.  
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and non-enabling due to the following:
Please refer to the annotated figure below for corresponding reference drawings.  
Figures 1 and 5 show an interior threaded cylinder in broken lines, but in sectional views figures 7 & 8, a different type of threading appear to be shown shown a) in solid lines; and, b) without lines that would be visible on the far wall, where instead shade lines appear to indicate a claimed, smooth surface.  The exact scope and shape of the claim is therefore in question.   Examiner also notes that if the applicant intends to remove the inner threaded cylinder solely  for the sectional views this should be noted in the specification; however, as it appears that uncorroborated regions would be exposed as a result, they would need to be shown in broken lines and shown consistently as well.  

    PNG
    media_image1.png
    507
    711
    media_image1.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER O KING whose telephone number is (571)270-0214.  The examiner can normally be reached on Monday-Thursday, 10am-4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic can be reached on (571) 272-7425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER O KING/
Examiner, Art Unit 2921